Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finley, Jr. (US Patent No. 6,953,378) in view of Forbes et al. (US Patent No. 5,234,369).
In Reference to Claims 1-9
 	Finley, Jr. teaches (Claim 1) A game call, comprising: a reed insert including a diaphragm supported by a frame (item 11 and frame, not separately labeled, fig. 1 and column 2 lines 28-31); a holder including a body molded from an elastomeric material configured to retain to a resting shape (fig’s 1-3, column 4 lines 25-40 and column 6 lines 34-39), the body including an inward-facing surface that extends around a cutout positioned at a front side of the body (item 13/25, fig’s 1 and 2); and a slot formed in the inward-facing surface (item 21/31, fig’s 2 and 3), the slot being dimensioned to receive the frame of the reed insert so that the diaphragm spans across the cutout (fig’s 1 and 2, column 2 lines 28-31, column 2 line 37 – column 3 line 4); wherein the body is configured to be stretched to receive the reed insert when the body is in the stretched state, and the slot is configured to initially retain the reed insert when the body is in the resting shape (column 4 lines 25-40 and column 6 lines 34-39) wherein the slot of the body is [attached] to the frame of the reed insert after the reed insert is received within the slot of the body of the holder (column 2 lines 28-31, column 2 line 37 – column 3 line 4);
(Claim 2) wherein the elastomeric material is a plastisol or a rubber elastomer (column 4 lines 25-40);
(Claim 3) wherein the elastomeric material is suitable for inclusion in an oral cavity of a user (column 4 lines 39-40);
(Claim 4) wherein the slot extends around the cutout in a U- shaped path that corresponds to the shape of the frame when the body is in the resting shape (fig’s 1 and 2);
(Claim 5) wherein the body includes a first front wall and a second front wall positioned on opposite sides of the cutout at the front side of the body (items 26/34, fig’s 2 and 3), and the slot extends from the first front wall to the second front wall (item 21, fig. 2); and wherein the first front wall and the second front wall restrict sliding motion of the reed insert when the frame is received in the slot and the body is in the resting shape (fig. 1 and column 4 lines 17-24);
	(Claim 6) wherein a portion of the slot is elongated when the body is in the stretched state so that the first front wall is further away from the second front wall than when the body is in the resting state (column 6 lines 34-39);
(Claim 7) wherein the slot is bound by a top wall (top portion over item 21, fig. 1, shown cutaway from view in fig. 2), a bottom wall (bottom portion surrounding item 21, fig’s 1-3), and a rear wall positioned between the top wall and the bottom wall (item 23, fig. 2); and wherein the top wall and the bottom wall are configured to grip the frame when the frame is initially received in the slot (column 2 line 67 – column 3 line 4 and column 4 lines 17-24);
 (Claim 9) wherein the body is integrally formed with a skirt that extends from an outward-facing surface of the body (item 12/22/32, fig’s 1-3).
Finley fails to teach the feature of the body being permanently adhered to the frame of claims 1 and 8. 
Forbes teaches (Claim 1) [a body] permanently adhered to [a] frame (column 11 lines 11-43 and fig. 7);
 (Claim 8) wherein [a] frame is permanently adhered to [a] body by an ultrasonic weld (column 11 lines 11-43 and fig. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call assembly of Finley with the feature of securing components of the device together with an ultrasonic weld as taught by the game call assembly of Forbes for the purpose of securing components of the device together in a known reliable manner in order to maintain proper alignment of the device for operation as taught by Forbes (column 11 line 44 – column 12 line 5), making the device more stable, reliable, and more attractive to the users.
	Further, the examiner notes that it has been held that making components of a prior art device integral or separable have been held to be obvious matters of engineering design choice and are not patentable advances. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components are taught in Finley, merely welding the components of the device together to produce a more sturdy and reliable device or allowing parts of the device to remain removable for interchangeability and replacement are obvious modifications depending on the desires and priorities of the users. Therefore, this minor distinction is not a patentable advance. 

In Reference to Claims 10-14
 	Finley teaches (Claim 10) A game call comprising: a holder with a body molded from an elastomeric material configured to retain to a resting shape (fig’s 1-3, column 4 lines 25-40 and column 6 lines 34-39), the body including a slot (item 21/31, fig’s 2 and 3) formed in an inward-facing surface of the body that extends around a cutout positioned at a front side of the body (item 13/25, fig’s 1 and 2); a reed insert configured to be received by the holder (item 11 and frame, fig. 1 and column 2 lines 28-31), the reed insert including a diaphragm configured to extend across the cutout when the reed insert is received in the holder (item 11, fig. 1; column 5 lines 61-67); and wherein the holder is configured to receive the reed insert into the body when in a stretched state, and to initially retain the reed insert in the body when in the resting shape (column 6 lines 34-39), wherein the body is [attached] to the reed insert after the reed insert is initially received within the body of the holder (column 2 lines 28-31, column 2 line 37 – column 3 line 4);
(Claim 11) wherein the reed insert includes a frame dimensioned to fit within the slot when the holder is in the resting shape (fig. 1 and column 2 lines 28-31);
(Claim 12) wherein the body includes a first front wall positioned at a first end of the slot and a second front wall positioned a second end of the slot (items 26/34, fig’s 2 and 3); and wherein the first front wall and the second front wall restrict sliding motion of the reed insert when the frame is initially received in the slot and the holder is in the resting shape (fig. 1 and column 4 lines 17-24);
 (Claim 14) wherein the elastomeric material is a plastisol or a rubber elastomer (column 4 lines 25-40).
Finley fails to teach the feature of the body being permanently adhered to the frame of claims 10 and 13. 
Forbes teaches (Claim 10) wherein [a] body is permanently adhered to [an] insert (column 11 lines 11-43 and fig. 7);
(Claim 13) wherein [a] reed insert is permanently adhered to [a] holder with an ultrasonic weld (column 11 lines 11-43 and fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call assembly of Finley with the feature of securing components of the device together with an ultrasonic weld as taught by the game call assembly of Forbes for the purpose of securing components of the device together in a known reliable manner in order to maintain proper alignment of the device for operation as taught by Forbes (column 11 line 44 – column 12 line 5), making the device more stable, reliable, and more attractive to the users.
Further, the examiner notes that it has been held that making components of a prior art device integral or separable have been held to be obvious matters of engineering design choice and are not patentable advances. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components are taught in Finley, merely welding the components of the device together to produce a more sturdy and reliable device or allowing parts of the device to remain removable for interchangeability and replacement are obvious modifications depending on the desires and priorities of the users. Therefore, this minor distinction is not a patentable advance. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2022, with respect to the 112 and 102 rejections have been fully considered and are persuasive.  The 112 and 102 rejections have been withdrawn. 
Applicant’s remaining arguments regarding the Finley reference are noted but are not persuasive. The only arguments filed appear to be directed to the previous 102 rejection and the newly added limitation of permanent adhesion. The Forbes reference as well as case law have now been applied to address these limitations. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711